      Case 1:18-cv-05141-JPB-AJB Document 72 Filed 01/24/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

William R. Hall, Jr., individually and
as a representative of the classes,

               Plaintiff,
                                            Case No. 1:18 cv-05141-JPB-AJB
TransUnion Rental Screening
Solutions, Inc.,

               Defendant.


     TRANSUNION RENTAL SCREENING SOLUTIONS, INC.’S
  NOTICE OF FILING DOCUMENTS BEFORE THE UNITED STATES
       JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

      Defendant TransUnion Rental Screening Solutions, Inc. (“TURSS”), pursuant

to Rule 6.2(a) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation, hereby respectfully submits this Notice of Filing Documents

Before the United States Judicial Panel on Multidistrict Litigation (“JPML”).

      On January 21, 2020, TURSS and Trans Union LLC filed a Motion to

Transfer Actions to the Northern District of Georgia Pursuant to 28 U.S.C. § 1407

for Centralization of the Actions for Coordinated or Consolidated Pretrial

Proceedings with the Judicial Panel on Multidistrict Litigation (“Motion to

Transfer”), a copy of which is attached hereto. See In Re: TransUnion Rental

Screening Solutions, Inc., Fair Credit Reporting Act (FCRA) Litigation, MDL No.
      Case 1:18-cv-05141-JPB-AJB Document 72 Filed 01/24/20 Page 2 of 4



2933 (J.P.M.L. Jan. 21, 2020). In the Motion to Transfer, TURSS and Trans Union

LLC requested that the Panel transfer and centralize the above-captioned action with

the following five (5) actions:

          1. McIntyre v. TransUnion, LLC et al., No. 2:18-cv-03865 (E.D. Pa.)

             (filed Sept. 10, 2018);

          2. Francis v. TransUnion Rental Screening Solutions, LLC, No. 1:19-cv-

             01185 (E.D. Va.) (filed Sept. 13, 2019);

          3. Robinson et al. v. TransUnion Rental Screening Solutions, Inc., No.

             8:19-cv-019944-JLS (KES) (filed Oct. 18, 2019);

          4. Hector et al. v. TransUnion Rental Screening Solutions, Inc., No. 3:19-

             cv-00790 (E.D. Va.) (filed Oct. 25, 2019); and

          5. Lewis. v. TransUnion Rental Screening Solutions, Inc., No. 2:20-cv-

             00531 (removed to C.D. Cal. on Jan. 17, 2020).




                                        -2-
     Case 1:18-cv-05141-JPB-AJB Document 72 Filed 01/24/20 Page 3 of 4



Dated: January 24, 2020           Respectfully submitted,

                                  /s/ Robert B. Remar

                                  Robert B. Remar (Ga. Bar No. 600575)
                                  Joshua P. Gunnemann (Ga. Bar No. 152250)
                                  Cameron B. Roberts (Ga. Bar No. 599839)
                                  ROGERS & HARDIN LLP
                                  2700 International Tower
                                  229 Peachtree Street N.E.
                                  Atlanta, GA 30303-1601
                                  T: 404-522-4700
                                  F: 404-230-0966
                                  rremar@rh-law.com
                                  jgunnemann@rhlaw.com
                                  croberts@rh-law.com

                                  -and-

                                  Michael O’Neil (Pro Hac Vice)
                                  Albert E. Hartmann (Pro Hac Vice)
                                  William S. Weltman (Pro Hac Vice)
                                  REED SMITH LLP
                                  10 South Wacker Drive, 40th Floor
                                  Chicago, IL 60606-7507
                                  T: 312-207-1000
                                  F: 312-207-6400
                                  michael.oneil@reedsmith.com
                                  ahartmann@reedsmith.com
                                  wweltman@reedsmith.com

                                  Attorneys for Defendant TransUnion Rental
                                  Screening Solutions, Inc.




                                   -3-
      Case 1:18-cv-05141-JPB-AJB Document 72 Filed 01/24/20 Page 4 of 4




                      CERTIFICATE OF SERVICE
                AND COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned, an attorney, hereby certifies that on January 24, 2020, a

true and accurate copy of the foregoing, which has been prepared using 14-point

Times New Roman font, was filed electronically with the clerk of the United States

District Court for the Northern District of Georgia. Notice of this filing will be

sent by operation of the Court’s electronic filing system to all ECF-registered

parties. Parties may access this filing through the Court’s CM/ECF system.



                                       /s/ Robert B. Remar

                                       Robert B. Remar (Ga. Bar No. 600575)
                                       Joshua P. Gunnemann (Ga. Bar No. 152250)
                                       Cameron B. Roberts (Ga. Bar No. 599839)
                                       ROGERS & HARDIN LLP
                                       2700 International Tower
                                       229 Peachtree Street N.E.
                                       Atlanta, GA 30303-1601
                                       T: 404-522-4700
                                       F: 404-230-0966
                                       rremar@rh-law.com
                                       croberts@rh-law.com

                                       Attorneys for Defendant TransUnion
                                       Rental Screening Solutions, Inc.




                                         -4-
